 

Exhibit 10.2

EXECUTION VERSION

[g20170708042003153382.jpg]

(1) TRILINC GLOBAL IMPACT FUND CAYMAN,LTD.

(2) MICRO,SMALL & MEDIUM ENTERPRISES BONDS S.A., LUXEMBOURG

ACTING ON BEHALF OF ITS COMPARTMENT SERIES 88

 

 

EQUITABLE SHARE MORTGAGE IN RESPECT OF SHARES OF THE COMPANIES

LISTED IN APPENDIX A

 

 

 

 

 

THE TAKING OR SENDING BY ANY PERSON OF AN ORIGINAL OF THIS

DOCUMENT INTO THE CAYMAN ISLANDS MAY GIVE RISE TO THE IMPOSITION

OF CAYMAN ISLANDS STAMP DUTY

[g20170708042003166383.jpg]

6 Gracechurch Street, London EC3V 0AT

T44 (0) 20 7220 4999 F44 (0) 20 7220 4998 www.walkersglobal.com

REF: JA/L07947

 

 

 



5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

CLAUSE

PAGE

 

 

 

 

 

 

1.

DEFINITIONS AND INTERPRETATION

1

 

 

 

2.

REPRESENTATION AND WARRANTIES

3

 

 

 

3.

COVENANT TO PAY

4

 

 

 

4.

SECURITY

4

 

 

 

5.

RIGHTS IN RESPECT OF MORTGAGED PROPERTY

6

 

 

 

6.

PRESERVATION OF SECURITY

6

 

 

 

7.

ENFORCEMENT OF SECURITY

9

 

 

 

8.

APPOINTMENT OF A RECEIVER

10

 

 

 

9.

POWERS OF A RECEIVER

11

 

 

 

10.

FURTHER ASSURANCES

11

 

 

 

11.

INDEMNITIES

11

 

 

 

12.

POWER OF ATTORNEY

12

 

 

 

13.

RELEASE

13

 

 

 

14.

NOTICES

13

 

 

 

15.

ASSIGNMENTS

13

 

 

 

16.

SET-OFF

13

 

 

 

17.

SUBSEQUENT SECURITY INTERESTS

13

 

 

 

18.

EXPENSES

13

 

 

 

19.

MISCELLANEOUS

14

 

 

 

20.

LAW AND JURISDICTION

14

 

 

 

SCHEDULE 1

1

 

 

 

SCHEDULE 2

2

 

 

 

SCHEDULE 3

1

 

 

 

SCHEDULE 4

2

 

 

 

SCHEDULE 5

3

 

 

 

SCHEDULE 6

4

 

 

 

 

 

 

i

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

[g20170708042003246384.jpg]

(1)

TRILINC GLOBAL IMPACT FUND CAYMAN, LTD, an exempted company incorporated with
limited liability under the laws of the Cayman Islands with company number
310829 and having its registered office at PO Box 309,Ugland House, Grand
Cayman, KY1-1104, Cayman Islands (the "Mortgagor"); and

(2)

MICRO, SMALL & MEDIUM ENTERPRISES BONDS S.A., LUXEMBOURG, acting on behalf of
its Compartment Series 88, a public limited company incorporated under the laws
of the Grand Duchy of Luxembourg, having its registered office at 20, rue de Ia
Paste, L-2346 Luxembourg, Grand Duchy of Luxembourg (the "Mortgagee").

IT IS AGREED

1.

DEFINITIONS AND INTERPRETATION

1.1

In this Mortgage, unless the context otherwise requires, words and expressions
which are capitalised but not defined herein shall have the same meanings as are
given to them in the Loan Agreement. In addition, the following definitions
shall apply:

"Business Day" has the meaning ascribed to such term in the Loan Agreement.

"Companies Law" means the Companies Law (2016 Revision) of the Cayman Islands.

"Company" means each company whose shares are being secured pursuant to this
Mortgage and who is listed in Column A of Appendix A.

"Enforcement Notice" has the meaning given to it in Clause 7.1.

"Event of Default" means the declaration or the occurrence of an Event of
Default as defined in the Loan Agreement and/or the failure by the Mortgagor to
observe or perform any covenant or agreement contained in this Mortgage or any
default in the payment of any other Secured Obligation.

"Finance Documents" has the meaning ascribed to such term in the Loan Agreement.

"Loan Agreement" means the loan agreement dated on or about the date hereof
between the Mortgagee acting as lender, the Mortgagor as borrower and Symbiotics
SA as servicer.

"Mortgage" means this share mortgage.

"Mortgaged Property" means the Mortgaged Shares and all rights, benefits and
advantages now or at any time in the future deriving from or incidental to any
of the Mortgaged Shares including:

 

(a)

all dividends or other distributions (whether in cash, securities or other
property), interest and other income paid or payable in relation to any
Mortgaged Shares;

 

(b)

all shares, securities, rights, monies or other property whether certificated or
uncertiflcated accruing,offered or issued at any time by way of redemption,
conversion, exchange, substitution, preference, option, bonus issue or otherwise
in respect of any Mortgaged Shares (including but not limited to proceeds of
sale); and

 

(c)

all certificates or other evidence of title to any of the Mortgaged Shares now
and from time to time hereafter deposited with the Mortgagee.

"Mortgaged Shares" means all the shares set out in Column B of Appendix A owned
by the Mortgagor in each Company and any additional shares issued pursuant to
Clause 6.8.

"Net Asset Value" means the net asset value of the Mortgaged Shares as
calculated in accordance with Appendix B.

"Parties" means the parties to this Mortgage.

"Register of Directors" means the register of directors of each Company
maintained by such Company in accordance with the Companies Law.

"Register of Mortgages and Charges" means the register of mortgages and charges
of the Mortgagor maintained by the Mortgagor in accordance with section 54 of
the Companies Law.

1

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

"Register of Members" means the register of members of each Company (including
any applicable branch register and non-listed shares register) maintained by
such Company in accordance with the Companies Law.

"Secured Obligations" means any and all moneys, liabilities and obligations
(whether actual or contingent, whether now existing or hereafter arising,
whether or not for the payment of money and including any obligation or
liability to pay damages) from time to time owing to the Mortgagee by the
Mortgagor.

"Security Interest" means:

 

(a)

a mortgage, charge, pledge, lien, assignment by way of security or other
encumbrance or security arrangement (including any hold back or "flawed asset"
arrangement) securing any obligation of any person;

 

(b)

any arrangement under which money or claims to, or the benefit of, a bank or
other account may be applied, set off or made subject to a combination of
accounts so as to effect discharge of any sum owed or payable to any person;

 

(c)

any other type of arrangement having a similar effect;or

 

(d)

agreements to create the foregoing.

"Security Period" means the period commencing on the date of execution of this
Mortgage and terminating upon discharge of the security created by this Mortgage
by payment in full of the Secured Obligations.

1.2

In construing this Mortgage, unless otherwise specified:

 

(a)

references to any Party shall be construed so as to include that Party's
respective successors in title, permitted assigns and permitted transferees;

 

(b)

"including" and "in particular" shall not be construed restrictively but shall
mean respectively "including, without prejudice to the generality of the
foregoing" and "including without limitation", and "in particular, but without
prejudice to the generality of the foregoing";

 

(c)

references to a "person" shall be construed so as to include any individual,
firm, company or other body corporate, government, state or agency of a state,
local or municipal authority or government body or any joint venture,
association or partnership (whether or not having separate legal personality);
and in each case, its successors and assigns and persons deriving title under or
through it, in whole or in part, and any person which replaces any party to any
document in its respective role thereunder, whether by assuming the rights and
obligations of the party being replaced or whether by executing a document in or
substantially in the form of the document it replaces;

 

(d)

"variation" includes any variation, amendment, accession, novation, restatement,
modification, assignment, transfer, supplement, extension, deletion or
replacement however effected and "vary" and "varied" shall be construed
accordingly;

 

(e)

"writing" includes facsimile transmission legibly received except in relation to
any certificate, notice or other document which is expressly required by this
Mortgage to be signed and "written" has a corresponding meaning;

 

(f)

references to the "consent" of the Mortgagee shall be construed as the consent
of the Mortgagee acting in its absolute discretion;

 

(g)

references to this Mortgage or to any other document include references to this
Mortgage or such other document as varied from time to time, even if changes are
made to:

 

(i)

the composition of the Parties to this Mortgage or such other document or to the
nature or amount (including any increase) of any facilities made available or
liability assumed under such other document; or

 

(ii)

the nature or extent of any obligations under such other document;

 

(h)

references to uncertificated shares are to shares the title to which can be
transferred by means of an electronic or other entry and references to
certificated shares are to shares which are not uncertificated shares;

 

(i)

references to the singular shall include the plural and vice versa and
references to the masculine shall include the feminine or neuter and vice versa;

 

(j)

references to clauses and schedules are to clauses of, and schedules to, this
Mortgage;

2

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(k)

references to any statute or statutory provision shall be construed as a
reference to the same as it may have been, or may from time to time be amended,
modified or re­ enacted;

 

(I)

headings and titles are for convenience only and do not affect the
interpretation of this Mortgage; and

 

(m)

an Event of Default is "continuing" if it has not been remedied or waived.

2.

REPRESENTATION AND WARRANTIES

2.1

The Mortgagor hereby represents and warrants to the Mortgagee on the date of
this Mortgage that:

 

(a)

it has been duly incorporated and registered as an exempted company with limited
liability under the Companies Law and is validly existing and in good standing
under the laws of the Cayman Islands;

 

(b)

it has the power to own its assets and carry on its business as it is being
conducted;

 

(c)

it is the sole legal and beneficial owner of the Mortgaged Property free from
any Security Interest (other than that created by this Mortgage) or other
interest and any options or rights of pre-emption;

 

(d)

the Mortgaged Shares represent the required proportion of the issued shares of
each relevant Company to satisfy the provisions of Clause 6.B(a);

 

(e)

any Mortgaged Shares are, or will be when mortgaged and charged, duly
authorised, validly issued, fully paid, non-assessable, freely transferable and
constitute shares in the capital of a Cayman Islands exempted company. To the
extent they are in existence there are no moneys or liabilities outstanding or
payable in respect of any such shares nor will there be any and they have not
been redeemed nor cancelled in any way nor will they be;

 

(f)

no person has or is entitled to any conditional or unconditional option, warrant
or other right to subscribe for, purchase or otherwise acquire any issued or
unissued shares, or any interest in shares, in the capital of any of the
Companies;

 

(g)

the Mortgaged Shares are freely transferable on the books of each relevant
Company and no consents or approvals are required in order to register a
transfer of the Mortgaged Shares save as required pursuant to the Companies Law
and the memorandum and articles of the relevant Company;

 

(h)

the Mortgaged Shares are not issued with any preferred, deferred or other
special rights or restrictions whether in regard to dividends, voting, return of
any amount paid on account of shares or otherwise which are not expressly set
out in the memorandum and articles of association of each Company;

 

(i)

there are no covenants, agreements, conditions, interest, rights or other
matters whatsoever which adversely affect the Mortgaged Property;

 

(j)

it has not received any notice of an adverse claim by any person in respect of
the ownership of the Mortgaged Property or any interest in the Mortgaged
Property;

 

(k)

it has full power and authority to:

 

(i)

execute and deliver this Mortgage and the other Finance Documents to which it is
a party;

 

(ii)

be the legal and beneficial owner of the Mortgaged Property; and

 

(iii)

comply with the provisions of, and perform all its obligations under this
Mortgage and the other Finance Documents to which it is a party;

 

(I)

it has duly executed and delivered this Mortgage and the other Finance Documents
to which it is a party;

 

(m)

the execution and performance of its obligations and liabilities under this
Mortgage and each other Finance Document to which it is a party will not:

 

(i)

contravene any law or regulation or any order of any governmental or other
official authority, body or agency or any judgment, order or decree of any court
having jurisdiction over it;

 

(ii)

conflict with, or result in any breach of any of the terms of, or constitute a
default under, any agreement or other instrument to which it is a party or any
licence or other authorisation to which it is subject or by which it or any of
its property is bound; or

 

(iii)

contravene or conflict with any provision of its memorandum and articles of
association;

3

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(n)

it has not taken any action nor have any steps been taken or legal proceedings
been started or threatened in writing against it for:

 

(i)

winding up, dissolution or reorganisation;

 

(ii)

the enforcement of any Security Interest over its assets; or

 

(iii)

the appointment of a liquidator, receiver, administrative receiver,
administrator, trustee or similar officer of it or of any or all of its assets;

 

(o)

it is not in breach (nor would be in breach with the giving of notice, passing
of time, or satisfaction of any other condition) or in default under any deed,
instrument or any agreement to which it is a party or which is binding on it or
any of its assets;

 

(p)

no action, litigation, arbitration or administrative proceeding has been
commenced or is pending or threatened in writing against it, nor is there
subsisting any unsatisfied judgment or award given against it by any court,
board of arbitration or other body;

 

(q)

all licences, consents, exemptions, clearance filings, registration, payments of
taxes, notarisation and authorisations as are or may be necessary or desirable
for the proper conduct of its business, trade, and ordinary activities and for
the performance and discharge of its obligations and liabilities under this
Mortgage and each other Finance Document to which it is a party and which are
required in connection with the execution, delivery, validity, enforceability or
admissibility in evidence of this Mortgage and each other Finance Document to
which it is a party and the creation of security over the Mortgaged Property
have been obtained and are in full force and effect;

 

(r)

it has not taken any action whereby the rights attaching to the Mortgaged
Property are altered or diluted save to the extent such alteration or dilution
is expressly permitted under this Mortgage or any other Finance Document;

 

(s)

it has taken all corporate and other action required to approve its execution,
delivery, performance and enforceability of this Mortgage and each other Finance
Document to which it is a party; and

 

(t)

this Mortgage is effective to create a valid and enforceable equitable mortgage
and fixed charge upon the Mortgaged Property in favour of the Mortgagee ranking
in priority to the interests of any of its creditors or any liquidator (or
similar officer) appointed in respect of it, except where any priority has been
disclosed in writing to the Mortgagee.

2.2

The Mortgagor also represents and warrants to and undertakes with the Mortgagee
that the foregoing representations and warranties (other than that in Clause
2.1(d)) will be true and accurate throughout the continuance of this Mortgage
with reference to the facts and circumstances subsisting from time to time.

3.

COVENANT TO PAY

3.1

The Mortgagor hereby covenants with the Mortgagee as primary obligor and not
merely as surety that it will pay and discharge the Secured Obligations when due
in accordance with the terms of the Finance Documents, or if they do not specify
a time for payment, immediately on demand by the Mortgagee.

4.

SECURITY

4.1

As a continuing security for the discharge and/or payment of the Secured
Obligations, the Mortgagor as legal and beneficial owner hereby:

 

(a)

mortgages in favour of the Mortgagee by way of a first equitable mortgage the
Mortgaged Shares; and

 

(b)

charges in favour of the Mortgagee, by way of a first fixed charge, all of its
right, title and interest in and to the Mortgaged Property including all
benefits, present and future, actual and contingent accruing in respect of the
Mortgaged Property (to the extent not effectively mortgaged under Clause
4.1(a)).

4.2

The Mortgagor hereby agrees to deliver, or cause to be delivered, to the
Mortgagee on the date hereof:

 

(a)

the corporate documents, resolutions and authorities of the Mortgagor required
to authorise the execution of this Mortgage;

 

(b)

executed but undated share transfer certificates in respect of the Mortgaged
Shares in favour of the Mortgagee or its nominees (as the Mortgagee shall
direct) in the form set out in Schedule 1 to this Mortgage and any other
documents which from time to time may be requested by the Mortgagee in order to
enable the Mortgagee or its nominees to be registered as the owner or otherwise
obtain legal title to the Mortgaged Shares;

4

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(c)

share certificates representing the Mortgaged Shares, a certified copy of the
Register of Members showing the Mortgagor as registered owner of the Mortgaged
Shares and a certified copy of the Register of Directors;

 

(d)

an executed irrevocable proxy and an executed irrevocable power of attorney made
in respect of the Mortgaged Shares in favour of the Mortgagee in respect of all
general meetings and written resolutions of each Company respectively in the
form set out in Schedule 2 to this Mortgage;

 

(e)

executed but undated letters of authority to date the written resolutions listed
in Clause 4.2(g) from each of the directors and officers of each Company in the
form set out in Part I Schedule 3 to this Mortgage;

 

(f)

an executed irrevocable deed of undertaking and confirmation from each Company
to the Mortgagee in the form set out in Schedule 4 to this Mortgage;

 

(g)

executed but undated written resolutions of all the directors of each Company in
the form set out in Schedule 5 to this Mortgage; and

 

(h)

an executed irrevocable letter of instructions from each Company to its
registered office provider in the form set out in Schedule 6 of this Mortgage
(which executed letter shall be delivered by, or on behalf of, each Company to
its registered office provider immediately after execution of this Mortgage and
promptly thereafter and in any event no later than seven Business Days from the
date of execution of this Mortgage, the Mortgagor shall deliver, or cause to be
delivered, to the Mortgagee a copy of such letter signed by the registered
office provider of each Company acknowledging, and agreeing to the terms of,
such letter).

4.3

The Mortgagor will procure that there shall be no change in the registered
office or registered office provider, without the prior consent in writing of
the Mortgagee.

4.4

The Mortgagor shall be permitted to increase or reduce its share capitalor issue
further shares In any of the Companies, without the consent of the Mortgagee,
provided that:

 

(a)

concurrently with the Mortgaged Shares ceasing to represent the majority
shareholding of each of Company, the Mortgagor shall have procured the
appointment of a security trustee to hold a security interest over all issued
shares in the Companies for the benefit of all secured creditors of the
Mortgagor on a pro-rata basis; and

 

(b)

subject to the Mortgaged Shares representing the majority holding of each
Company at the time an Enforcement Notice is served, the Mortgagor shall procure
that the Mortgaged Shares continue to represent the majority shareholding of
each of Company,

4.5

The Mortgagor will deliver, or cause to be delivered, to the Mortgagee
immediately upon (without prejudice to Clause 4.3) the issue of any further
Mortgaged Shares, the items listed in Clauses 4.2(b) and 4.2(c) in respect of
all such further Mortgaged Shares.

4.6

The Mortgagor will deliver or cause to be delivered to the Mortgagee immediately
upon (without prejudice to Clause 4.3):

 

(a)

the appointment of any further director or officer of any relevant Company, the
items listed in Clause 4.2(e) (with respect to each newly appointed director or
officer); and

 

(b)

the appointment or resignation of any director of any relevant Company, the item
listed in Clause 4.2(g).

4.7

The Mortgagor shall, immediately after execution of this Mortgage, instruct its
registered office provider to enter particulars as required by the Companies Law
of the security interests created pursuant to this Mortgage in the Register of
Mortgages and Charges and immediately after entry of such particulars has been
made, provide the Mortgagee with a certified true copy of the updated Register
of Mortgages and Charges.

4.8

The Mortgagor shall immediately after execution of this Mortgage procure that
the following notation be entered on the Register of Members of each Company:

"[Number] [ordinary] shares issued as fully paid up and registered in the name
of [Mortgagor Name] are mortgaged and charged in favour of [Mortgagee Name]
pursuant to a share mortgage dated [Date], as amended from time to time."

4.9

The Mortgagor shall, immediately after execution of this Mortgage provide the
Mortgagee with a certified true copy of the Register of Members with the
annotation referred to in Clause 4.8.

5

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

5.

RIGHTS IN RESPECT OF MORTGAGED PROPERTY

5.1

Unless and until the delivery of an Enforcement Notice on the Mortgagor:

 

(a)

the Mortgagor shall be entitled to exercise all voting and consensual powers
pertaining to the Mortgaged Property or any part thereof for all purposes not
inconsistent with the terms of this Mortgage or the other Finance Documents; and

 

(b)

the Mortgagor shall be entitled to receive and retain any dividends, interest or
other moneys or assets accruing on or in respect of the Mortgaged Property or
any part thereof.

5.2

The Mortgagor shall pay all calls, instalments or other payments and shall
discharge all other obligations, which may become due in respect of any of the
Mortgaged Property. The Mortgagee may at any lime after delivery of an
Enforcement Notice on the Mortgagor, if it thinks fit make such payments or
discharge such obligations on behalf of the Mortgagor. Any sums so paid by the
Mortgagee in respect thereof shall be repayable on demand and pending such
repayment shall constitute part of the Secured Obligations.

5.3

The Mortgagee shall not have any duty to ensure that any dividends, interest or
other moneys and assets receivable in respect of the Mortgaged Property are duly
and punctually paid, received or collected as and when the same become due and
payable or to ensure that the correct amounts (if any) are paid or received on
or in respect of the Mortgaged Property or to ensure the taking up of any (or
any offer of any) stocks, shares, rights, moneys or other property paid,
distributed, accruing or offered at any time by way of redemption, bonus,
rights, preference, or otherwise on or in respect of, any of the Mortgaged
Property.

5.4

The Mortgagor hereby authorises the Mortgagee to arrange at any time and from
time to time prior to or after the delivery of an Enforcement Notice on the
Mortgagor for the Mortgaged Property or any part thereof to be registered in the
name of the Mortgagee (or its nominee) thereupon to be held, as so registered,
subject to the terms of this Mortgage and at the request of the Mortgagee, the
Mortgagor shall without delay procure that the foregoing shall be done.

6.

PRESERVATION OF SECURITY

6.1

it is hereby agreed and declared that:

 

(a)

the security created by this Mortgage shall be held by the Mortgagee as a
continuing security for the payment and discharge of the Secured Obligations and
the security so created shall not be satisfied by any intermediate payment or
satisfaction of any part of the Secured Obligations;

 

(b)

the Mortgagee shall not be bound to enforce any other security before enforcing
the security created by this Mortgage;

 

(c)

no delay or omission on the part of the Mortgagee in exercising any right, power
or remedy under this Mortgage shall impair such right, power or remedy or be
construed as a waiver thereof nor shall any single or partial exercise of any
such right, power or remedy preclude any further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies
herein provided are cumulative and not exclusive of any rights, powers and
remedies provided by law and may be exercised from time to time and as often as
the Mortgagee may deem expedient; and

 

(d)

any waiver by the Mortgagee of any terms of this Mortgage shall only be
effective if given in writing and then only for the purpose and upon the terms
for which it is given.

6.2

Any settlement or discharge under this Mortgage between the Mortgagee and the
Mortgagor shall be conditional upon no security or payment to the Mortgagee by
any Company or the Mortgagor or any other person being avoided or set aside or
ordered to be refunded or reduced by virtue of any provision or enactment
relating to bankruptcy, Insolvency, administration or liquidation for the lime
being in force and, if such condition is not satisfied, the Mortgagee shall be
entitled to recover from the Mortgagor on demand the value of such security or
the amount of any such payment as if such settlement or discharge had not
occurred the payment of which amounts shall, for the avoidance of doubt, form
part of the Secured Obligations, provided that demand shall be made within 6
months and 1 day of such payment being set aside, avoided or being refunded.

6.3

The rights of the Mortgagee under this Mortgage and the security hereby
constituted shall not be affected by any act, omission, matter or thing which,
but for this provision, might operate to impair, affect or discharge such rights
and security, in whole or in part, including, and whether or not known to or
discoverable by any Company, the Mortgagor, the Mortgagee or any other person:

 

(a)

any time or waiver granted to or composition with any Company, the Mortgagor or
any other person;

6

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(b)

the taking, variation, compromise, renewal or release of or refusal or neglect
to perfect or enforce any rights, remedies or securities against any Company,
the Mortgagor or any other person;

 

(c)

any legal limitation, disability, incapacity or other circumstances relating to
any Company, the Mortgagor or any other person;

 

(d)

any amendment or supplement to any Finance Document or document or security
(including any amendment the effect of which is to change the nature or amount
of any facilities made available thereunder or to change the nature or extent of
any obligations thereunder);

 

{e)

the dissolution, liquidation, amalgamation, reconstruction or reorganisation of
any Company, the Mortgagor or any other person; or

 

(f)

the unenforceability, invalidity or frustration of any obligations of any
Company, the Mortgagor or any other person under any Finance Document or any
other document or security.

6.4

Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full to the satisfaction of the Mortgagee, the
Mortgagor shall not by virtue of any payment made hereunder on account of the
Secured Obligations or by virtue of any enforcement by the Mortgagee of its
rights under, or the security constituted by, this Mortgage or any Finance
Document or by virtue of any relationship between or transaction involving the
Mortgagor and/or any Company (whether such relationship or transaction shall
constitute the Mortgagor a creditor of any of the Companies, a guarantor of the
obligations of any of the Companies or in part subrogated to the rights of
others against any of the Companies or otherwise howsoever and whether or not
such relationship or transaction shall be related to, or in connection with, the
subject matter of this Mortgage):

 

(a)

exercise any rights of subrogation against a Company in relation to any rights,
security or moneys held or received or receivable by the Mortgagee or any
person;

 

(b)

exercise any right of set-off or counterclaim against a Company;

 

(c)

receive, claim or have the benefit of any payment, distribution, security or
indemnity from a Company; or

 

(d)

unless so directed by the Mortgagee (when the Mortgagor will prove in accordance
with such directions), claim as a creditor of any of the Companies or any such
co-surety in competition with the Mortgagee.

The Mortgagor shall hold in trust for the Mortgagee and forthwith pay or
transfer (as appropriate) to the Mortgagee any such payment (including an amount
to any such set-off), distribution or benefit of such security, indemnity or
claim in fact received by it.

6.5

Until the Secured Obligations have been unconditionally and irrevocably
satisfied and discharged in full to the satisfaction of the Mortgagee, the
Mortgagee may at any time keep in a separate account or accounts (without
liability to pay interest thereon) in the name of the Mortgagee for as long as
it may think fit, any moneys received, recovered or realised under this Mortgage
or under any other guarantee, security or agreement relating in whole or in part
to the Secured Obligations without being under any intermediate obligation to
apply the same or any part thereof in or towards the discharge of the Secured
Obligations or any other amount owing or payable under the Finance Documents;
provided that the Mortgagee shall be obliged to apply amounts standing to the
credit of such account or accounts once the aggregate amount held by the
Mortgagee in any such account or accounts opened pursuant hereto is sufficient
to satisfy the outstanding amount of the Secured Obligations in full.

6.6

The Mortgagor shall not, without the prior written consent of the Mortgagee:

 

(a)

cause or permit any rights attaching to the Mortgaged Property to be varied or
abrogated;

 

(b)

cause or permit any of the Mortgaged Property to be consolidated, sub-divided or
converted or the capital of any of the Companies to be re-organised, exchanged
or repaid; or

 

(c)

cause or permit anything to be done which may depreciate, jeopardise or
otherwise prejudice the value of the security hereby given, save as permitted by
the Finance Documents.

6.7

The Mortgagor hereby covenants that during the Security Period it will remain
the legal and beneficial owner of the Mortgaged Property (subject to the
Security Interests hereby created) and that it will not:

 

(a)

create or suffer the creation of any Security Interests (other than those
created by this Mortgage) or any other interest on or in respect of the whole or
any part of the Mortgaged Property or any of its interest therein; or

7

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(b)

sell, assign, transfer or otherwise dispose of any of its interest in the
Mortgaged Property without the prior consent in writing of the Mortgagee; or

 

(c)

permit the Register of Members for any of the Companies to be maintained outside
of the Cayman Islands or by a service provider other than the person to whom the
letter of instructions in Schedule 6 has been given (unless in the latter case,
the relevant Company has executed and delivered a new letter of instruction in
substantially the form of Schedule 6 to the new service provider) and the new
service provider signs a copy of such letter to acknowledge, and agree to the
terms of, such letter and a copy of such acknowledgment is delivered by or on
behalf of the Company to the Mortgagee within seven Business Days from the date
of the appointment of the new service provider.

6.8

The Mortgagor hereby covenants that during the Security Period:

 

(a)

1the aggregate Net Asset Value (calculated in accordance with Appendix B) of the
Mortgaged Shares is not less than the outstanding amount due and payable under
the Loan Agreement and in the event that the aggregate Net Asset Value is less
than the amount due and payable under the Loan Agreement, the Mortgagor shall
provide additional security by procuring that each Company issues further shares
to the Mortgagor or such other additional security as may be agreed between the
Mortgagor and Mortgagee at such time; and

 

(b)

it shall provide the Mortgagee with a certificate on a quarterly basis
confirming (a) above, together with quarterly accounts of each of the Companies,
signed by their respective directors.

6.9

The Mortgagor shall remain liable to perform all the obligations assumed by it
in relation to the Mortgaged Property and the Mortgagee shall be under no
obligation of any kind whatsoever in respect thereof or be under any liability
whatsoever in the event of any failure by the Mortgagor to perform its
obligations in respect thereof.

6.10

The Mortgagor shall ensure that it shall not, without the prior written consent
of the Mortgagee, use its voting rights to permit any of the Companies to amend
its memorandum or articles of association in a way which could be expected to
adversely affect the interests of the Mortgagee.

6.11

The Mortgagor shall procure that no Company shall:

 

(a)

create or permit to subsist any Security Interest upon the whole or any part of
its assets, except as permitted by the Finance Documents;

 

(b)

register any transfer of the Mortgaged Shares to any person (except to the
Mortgagee or its nominees pursuant to the provisions of this Mortgage);

 

(c)

issue any share certificate or replacement share certificates in respect of any
of the Mortgaged Shares, other than to the Mortgagee or its nominee;

 

1 This notional amount of the Mortgaged Shares is $1/share. This covenant is not
required in light of the NAY covenant above.

8

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(d)

continue its existence under the laws of any jurisdiction other than the Cayman
Islands;

 

(e)

do anything which might prejudice its status as an exempted company;

 

(f)

issue, allot or grant warrants or options with respect to any additional shares;

 

(g)

exercise any rights of forfeiture over any of the Mortgaged Shares; or

 

(h)

purchase, redeem, otherwise acquire, cancel, sub-divide, amalgamate, reclassify
or otherwise restructure any of the Mortgaged Property,

during the Security Period without the prior written consent of the Mortgagee.

6.12

The Mortgagor shall procure that each Company shall irrevocably consent to any
transfer of the Mortgaged Shares by the Mortgagee or its nominee to any other
person pursuant to the exercise of the Mortgagee's rights under this Mortgage,
subject to compliance with all applicable laws, including the Companies Law.

6.13

The Mortgagor shall not, without the prior written consent of the Mortgagee,
participate in any vote concerning a members' liquidation or compromise in
respect of any Company pursuant to section 116 of the Companies Law.

7.

ENFORCEMENT OF SECURITY

7.1

At any time after deliver of a notice from the Mortgagee to the Mortgagor of the
occurrence of an Event of Default (an "Enforcement Notice"), the security hereby
constituted shall become immediately enforceable and the rights of enforcement
of the Mortgagee under this Mortgage shall be immediately exercisable upon and
at any time thereafter and, without prejudice to the generality of the foregoing
the Mortgagee without further notice to the Mortgagor may, whether acting on its
own behalf or through a receiver or agent:

 

(a)

solely and exclusively exercise all voting and/or consensual powers pertaining
to the Mortgaged Property or any part thereof and may exercise such powers in
such manner as the Mortgagee may think fit;

 

(b)

date and present to any or all of the Companies or any other person any undated
documents provided to it pursuant to Clause 4 or any other provision of this
Mortgage;

 

(c)

receive and retain all dividends, interest or other moneys or assets accruing on
or in respect of the Mortgaged Property or any part thereof, such dividends,
interest or other moneys or assets to be held by the Mortgagee, as additional
security mortgaged and charged under and subject to the terms of this Mortgage
and any such dividends, interest and other moneys or assets received by the
Mortgagor after such time shall be held in trust by the Mortgagor for the
Mortgagee and paid or transferred to the Mortgagee on demand;

 

(d)

take possession of, get in, assign, exchange, sell, transfer, grant options over
or otherwise dispose of the Mortgaged Property or any part thereof at such place
and in such manner and at such price or prices as the Mortgagee may deem fit,
and thereupon the Mortgagee shall have the right to deliver, assign and transfer
in accordance therewith the Mortgaged Property so sold, transferred, granted
options over or otherwise disposed of including by way of changing the ownership
of the Mortgaged Shares as shown on the Register of Members;

 

(e)

borrow or raise money either unsecured or on the security of the Mortgaged
Property (either in priority to the Mortgage or otherwise);

 

(f)

settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Mortgagor or relating to the Mortgaged Property;

 

(g)

bring, prosecute, enforce, defend and abandon actions, suits and proceedings in
relation to the Mortgaged Property or any business of the Mortgagor;

 

(h)

redeem any security (whether or not having priority to the Mortgage) over the
Mortgaged Property and to settle the accounts of any person with an interest in
the Mortgaged Property;

 

(i)

exercise and do (or permit the Mortgagor or any nominee of the Mortgagor to
exercise and do) all such rights and things as the Mortgagee would be capable of
exercising or doing if it were the absolute beneficial owner of the Mortgaged
Property;

9

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(j)

do anything else it may think fit for the realisation of the Mortgaged Property
or incidental to the exercise of any of the rights conferred on the Mortgagee
under or by virtue of any document to which the Mortgagor is party; and

 

(k)

exercise all rights and remedies afforded to it under this Mortgage and
applicable law.

7.2

The Mortgagee shall not be obliged to make any enquiry as to the nature or
sufficiency of any payment received by it under this Mortgage or to make any
claim or to take any action to collect any moneys assigned by this Mortgage or
to enforce any rights or benefits assigned to the Mortgagee by this Mortgage or
to which the Mortgagee may at any time be entitled hereunder.

7.3

Upon any sale of the Mortgaged Property or any part thereof by the Mortgagee,
the purchaser shall not be bound to see or enquire whether the Mortgagee's power
of sale has become exercisable in the manner provided in this Mortgage and the
sale shall be deemed to be within the power of the Mortgagee, and the receipt of
the Mortgagee for the purchase money shall effectively discharge the purchaser
who shall not be concerned with the manner of application of the proceeds of
sale or be in any way answerable therefor.

7.4

Any money received or realised under the powers conferred by this Mortgage shall
be paid or applied in the following order of priority, subject to the discharge
of any prior-ranking claims:

 

(a)

FIRST: in or towards the payment of all costs, expenses, fees and remuneration
of the Mortgagee or any receiver incurred pursuant to or in connection with the
Finance Documents;

 

(b)

SECOND: in or towards satisfaction of the Secured Obligations; and

 

(c)

THIRD: as to the surplus (if any), to the person or persons entitled to it.

7.5

Until all Secured Obligations have been unconditionally and irrevocably paid and
discharged in full, the Mortgagee may refrain from applying or enforcing any
other moneys, security or rights held by it in respect of the Secured
Obligations or may apply and enforce such moneys, security or rights in such
manner and in such order as it shall decide in its unfettered discretion.

7.6

Neither the Mortgagee nor its agents, managers, officers, employees, delegates
and advisers shall be liable for any claim, demand, liability, loss, damage,
cost or expense incurred or arising in connection with the exercise or purported
exercise of any rights, powers and discretions hereunder in the absence of
dishonesty or willful default.

7.7

The Mortgagee shall not by reason of the taking of possession of the whole or
any part of the Mortgaged Property or any part thereof be liable to account as
mortgagee-in-possession or for anything except actual receipts or be liable for
any loss upon realisation or for any default or omission for which a
mortgagee-in-possession might be liable, other than as a consequence of its
dishonestly or willful default.

8.

APPOINTMENT OF A RECEIVER

8.1

At any time after:

 

(a)

the declaration or occurrence of an Event of Default; or

 

(b)

a request has been made by the Mortgagor to the Mortgagee for the appointment of
a receiver over its assets or in respect of the Mortgagor,

then notwithstanding the terms of any other agreement between the Mortgagor and
any person, the Mortgagee may (unless precluded by law) appoint in writing any
person or persons with experience in being a receiver in a professional capacity
to so be a receiver or receiver and manager of all or any part of the Mortgaged
Property as the Mortgagee may choose in its entire discretion.

8.2

Where more than one receiver is appointed, the appointees shall have power to
act jointly or separately unless the Mortgagee shall specify to the contrary.

8.3

The Mortgagee may from time to time determine the remuneration of a receiver.

8.4

The Mortgagee may remove a receiver from all or any of the Mortgaged Property of
which he is the receiver and after the receiver has vacated office or ceased to
act in respect of any of the Mortgaged Property, appoint a further receiver over
all or any of the Mortgaged Property in respect of which he shall have ceased to
act.

10

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

8.5

Such an appointment of a receiver shall not preclude:

 

(a)

the Mortgagee from making any subsequent appointment of a receiver over all or
any Mortgaged Property over which a receiver has not previously been appointed
or has ceased to act; or

 

(b)

the appointment of an additional receiver to act while the first receiver
continues to act.

8.6

The receiver shall be the agent of the Mortgagor (which, absent willful default,
negligence and dishonesty, shall be solely liable for his acts, defaults and
remuneration). The receiver shall not at any time become the agent of the
Mortgagee.

9.

POWERS OF A RECEIVER

9.1

In addition to those powers conferred by law, a receiver shall have and be
entitled to exercise in relation to the Mortgagor all the powers set out below:

 

(a)

to exercise all rights of the Mortgagee under or pursuant to this Mortgage
including all voting and other rights attaching to the Mortgaged Property;

 

(b)

to make any arrangement or compromise with others as he shall think fit;

 

(c)

to appoint managers, officers and agents for the above purposes at such
remuneration as the receiver may determine;

 

(d)

in relation to the Mortgaged Property, to redeem any prior encumbrance and
settle and pass the accounts of the encumbrancer and any accounts so settled and
passed shall (subject to any manifest error) be conclusive and binding on the
Mortgagor and the money so paid shall be deemed an expense properly incurred by
the receiver;

 

(e)

to pay the proper administrative charges in respect of time spent by his agents
and employees in dealing with matters raised by the receiver or relating to the
receivership of the Mortgagor; and

 

(f)

to do all such other acts and things as may be considered by the receiver to be
incidental or conducive to any of the above matters or powers or otherwise
incidental or conducive to the preservation, improvement or realisation of the
Mortgaged Property or the value thereof.

10.

FURTHER ASSURANCES

10.1

The Mortgagor shall at its own expense promptly do all such acts or execute all
such documents (including assignments, transfers, mortgages, charges, notices
and instructions) as the Mortgagee may specify and in such form as the Mortgagee
may reasonably require in order to:

 

(a)

perfect or protect the security created or intended to be created under or
evidenced by this Mortgage (which may include the execution of a legal mortgage,
charge, assignment or other security over all or any of the assets which are, or
are intended to be, the subject of this Mortgage) or for the exercise of any
rights, powers and remedies of the Mortgagee provided by or pursuant to this
Mortgage, the Finance Documents or bylaw;

 

(b)

confer on the Mortgagee security over any property and assets of the Mortgagor
located in any jurisdiction which is (to the extent permitted by local law)
equivalent or similar to the security intended to be conferred by or pursuant to
this Mortgage; or

 

(c)

following delivery of an Enforcement Notice on the Mortgagor, facilitate the
realisation of the assets which are, or are intended to be, the subject of this
Mortgage.

10.2

Without limiting the other provisions of this Mortgage, the Mortgagor shall at
its own expense take all such action as is available to it (including making all
filings and registrations) as may be necessary for the purpose of the creation,
perfection, protection or maintenance of any security conferred or intended to
be conferred on the Mortgagee by or pursuant to this Mortgage.

11.

INDEMNITIES

11.1

The Mortgagor will indemnify and hold harmless the Mortgagee, any receiver and
each agent or attorney appointed under or pursuant to this Mortgage from and
against any and all expenses, claims, liabilities, losses, taxes, costs, duties,
fees and charges suffered, incurred or made by the Mortgagee or such agent or
attorney:

 

(a)

in the exercise or purported exercise of any rights, powers or discretions
vested in them pursuant to this Mortgage;

11

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(b)

in the preservation or enforcement of the Mortgagee's rights under this Mortgage
or the priority thereof;

 

(c)

on the release of any part of the Mortgaged Property from the security created
by this Mortgage; or

 

(d)

arising out of any breach by the Mortgagor of any term of this Mortgage,

and the Mortgagee or such receiver, agent or attorney may retain and pay all
sums in respect of the same out of money received under the powers conferred by
this Mortgage. All amounts suffered, incurred or paid by the Mortgagee or such
receiver, agent or attorney or any of them shall be recoverable on a full
indemnity basis provided that nothing in this Clause 11.1 shall require the
Mortgagor to indemnify and hold harmless the Mortgagee from and against any
expenses, claims, liabilities, losses, taxes, costs, duties, fees and charges
suffered, incurred or made by the Mortgagee, any receiver, any agent or any
attorney as a result of the Mortgagee's, receiver's, agent's or attorney's
dishonesty, negligence or willful default.

11.2

If, under any applicable law or regulation, and whether pursuant to a judgment
being made or registered against the Mortgagor or the bankruptcy or liquidation
of the Mortgagor or for any other reason any payment under or in connection with
this Mortgage is made or fails to be satisfied in a currency (the "Payment
Currency") other than the currency in which such payment is due under or in
connection with this Mortgage (the "Contractual Currency"), then to the extent
that the amount of such payment actually received by the Mortgagee when
converted into the Contractual Currency at the rate of exchange, falls short of
the amount due under or in connection with this Mortgage, the Mortgagor, as a
separate and independent obligation, shall indemnify and hold harmless the
Mortgagee against the amount of such shortfall. For the purposes of this Clause
11.2, "rate of exchange" means the rate at which the Mortgagee is able on or
about the date of such payment to purchase the Contractual Currency with the
Payment Currency and shall take into account any premium and other costs of
exchange with respect thereto.

11.3

All payments to be made to the Mortgagee under this Mortgage shall be made free
and clear of and without deduction for or on account of tax unless the Mortgagor
is required to make such payment subject to the deduction or withholding of tax,
in which case the sum payable by the Mortgagor in respect of which such
deduction or withholding is required to be made shall be increased to the extent
necessary to ensure that, after the making of such deduction or withholding, the
person on account of whose liability to tax such deduction or withholding has
been made receives and retains {free from any liability in respect of any such
deduction or withholding) a net sum equal to the sum which it would have
received and so retained had no such deduction or withholding been made or
required to be made.

12.

POWER OF ATTORNEY

12.1

The Mortgagor, by way of security and in order more fully to secure the
performance of its obligations hereunder, hereby irrevocably appoints the
Mortgagee and the persons deriving title under it (including, but without any
limitation, any receiver) jointly and also severally (with full power of
substitution and delegation) to be its attorney-in-fact:

 

(a)

to execute and complete in favour of the Mortgagee or its nominees or of any
purchaser any documents which the Mortgagee may from time to time require for
perfecting the Mortgagee's title to, for vesting any of the assets and property
hereby mortgaged or charged in the Mortgagee or its nominees or in any purchaser
or for any of the purposes contemplated in Clause 7.1 hereof;

 

(b)

to give effectual discharges for payments, to take and institute on non-payment
(if the Mortgagee in its sole discretion so decides) all steps and proceedings
in the name of the Mortgagor or of the Mortgagee for the recovery of such
moneys, property and assets hereby mortgaged or charged;

 

(c)

to agree accounts and make allowances and give time or other indulgence to any
surety or other person liable;

 

(d)

so as to enable the Mortgagee to carry out in the name of the Mortgagor any
obligation imposed on the Mortgagor by this Mortgage (including the execution
and delivery of any deeds, charges, assignments or other security and any
transfers of the Mortgaged Property and the exercise of all the Mortgagor's
rights and discretions in relation to the Mortgaged Property);

 

(e)

so as to enable the Mortgagee and any receiver or other person to exercise, or
delegate the exercise of, any of the rights, powers and authorities conferred on
them by or pursuant to this Mortgage or by law (including the exercise of any
right of a legal and beneficial owner of the Mortgaged Property); and

 

(f)

generally for it and in its name and on its behalf and as its act and deed or
otherwise execute, seal and deliver and otherwise perfect and do any such legal
assignments and other assurances, charges, authorities and documents over the
moneys, property and assets hereby charged, and all such deeds, instruments,
acts and things which may be required for the full exercise of all or any of the
powers conferred or which may be deemed proper on or in connection with any of
the purposes aforesaid.

12

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

12.2

Notwithstanding any other provision of Clause 12.1, such power shall not be
exercisable by or on behalf of the Mortgagee as the case may be until:

 

(a)

an Enforcement Notice has been delivered on the Mortgagor; or

 

(b)

the Mortgagor has failed to comply with Clause 10.

12.3

The power hereby conferred shall be a general power of attorney and the
Mortgagor hereby ratifies and confirms and agrees to ratify and confirm any
instrument, act or thing which any attorney appointed pursuant hereto may
execute or do. In relation to the power referred to herein, the exercise by the
Mortgagee of such power shall be conclusive evidence of its right to exercise
the same.

13.

RELEASE

13.1

Subject to Clause 13.2, upon discharge and satisfaction in full of the Secured
Obligations, the Mortgagee shall (at the request and cost of the Mortgagor)
execute such documents and do all such reasonable acts as may be necessary to
release the Mortgaged Property from the security constituted by this Mortgage.
Such release shall not prejudice the rights of the Mortgagee under Clause 11.

13.2

If the Mortgagee considers in good faith that any amount received in payment or
purported payment of the Secured Obligations Is capable of being avoided or
reduced by virtue of any insolvency or other similar laws (within a six month
plus one (1) day period from such payment or purported payment):

 

(a)

the liability of the Mortgagor under this Mortgage and the security constituted
by this Mortgage shall continue and such amount shall not be considered to have
been irrevocably paid; and

 

(b)

the Mortgagee may keep any security held by it in respect of the Mortgagor's
liability under the Finance Documents against any possible claim under
insolvency law. If a claim is made against the Mortgagee prior to the discharge
of any such security, the Mortgagee may keep the security until that claim has
finally been dealt with.

14.

NOTICES

14.1

Any notice or other communication given or made under or in connection with the
matters contemplated by this Mortgage shall be in accordance with the provisions
of clause 26 of the Loan Agreement.

15.

ASSIGNMENTS

15.1

This Mortgage shall be binding upon and shall endure to the benefit of the
Mortgagor, the Mortgagee and each of their respective successors and (subject as
hereinafter provided) assigns and references in this Mortgage to any of them
shall be construed accordingly.

15.2

The Mortgagor may not assign or transfer all or any part of its rights and/or
obligations under this Mortgage.

15.3

The Mortgagee may assign or transfer all or any part of its rights or
obligations under this Mortgage to any assignee or transferee with the consent
of the Mortgagor.

16.

SET-OFF

16.1

The Mortgagor authorises the Mortgagee (but the Mortgagee shall not be obliged
to exercise such right), after the occurrence of an Enforcement Notice to
set-off against the Secured Obligations any amount or other obligation
(contingent or otherwise) owing by the Mortgagee to the Mortgagor.

17.

SUBSEQUENT SECURITY INTERESTS

17.1

If the Mortgagee at any time receives or is deemed to have received notice of
any subsequent Security Interest affecting all or any part of the Mortgaged
Property or any assignment or transfer of the Mortgaged Property which is
prohibited by the terms of this Mortgage, all payments thereafter by or on
behalf of the Mortgagor to the Mortgagee shall be treated as having been
credited to a new account of the Mortgagor and not as having been applied in
reduction of the Secured Obligations as at the time when the Mortgagee received
such notice.

18.

EXPENSES

18.1

The Mortgagor shall pay to the Mortgagee on demand all reasonably incurred and
documented costs, fees and expenses (including, but not limited to, legal fees
and expenses) and taxes thereon incurred by the Mortgagee in connection with:

 

(a)

the negotiation, preparation and execution of this Mortgage;

13

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

(b)

the preserving or enforcing of, or attempting to preserve or enforce, any of its
rights under this Mortgage or the priority hereof;

 

(c)

any variation of, or amendment or supplement to, any of the terms of this
Mortgage; or

 

(d)

any consent or waiver required from the Mortgagee in relation to this Mortgage,

and in the case referred to In Clauses 18.1(c) and 18.1(d) regardless of whether
the same is actually implemented, completed or granted, as the case may be.

18.2

The Mortgagor shall pay promptly all registration, stamp, documentary and other
like duties and taxes to which this Mortgage may be subject or give rise and
shall indemnify the Mortgagee on demand against any and all liabilities with
respect to or resulting from any delay or omission on the part of the Mortgagor
to pay any such duties or taxes.

19.

MISCELLANEOUS

19.1

The Mortgagee, at any time and from time to time, may delegate by power of
attorney or in any other manner to any person or persons all or any of the
powers, authorities and discretions which are for the time being exercisable by
the Mortgagee under this Mortgage in relation to the Mortgaged Property or any
part thereof. Any such delegation may be made upon such terms and be subject to
such regulations as the Mortgagee may think fit. The Mortgagee shall not be in
any way liable or responsible to the Mortgagor for any loss or damage arising
from any act, default, omission or misconduct on the part of any such delegate
provided the Mortgagee has acted reasonably In selecting such delegate.

19.2

If any of the clauses, conditions, covenants or restrictions (the "Provision")
of this Mortgage or any deed or document emanating from it shall be found to be
void but would be valid if some part thereof were deleted or modified, then the
Provision shall apply with such deletion or modification as may be necessary to
make it valid and effective.

19.3

This Mortgage (together with any documents referred to herein) constitutes the
whole agreement between the Parties relating to its subject matter and no
variations hereof shall be effective unless made in writing and signed by each
of the Parties.

19.4

Each document, instrument, statement, report, notice or other communication
delivered in connection with this Mortgage shall be in English or where not in
English shall be accompanied by a certified English translation which
translation shall with respect to all documents of a contractual nature and all
certificates and notices to be delivered hereunder be the governing version and
upon which in all cases the Mortgagee shall be entitled to rely.

19.5

This Mortgage may be executed in counterparts each of which when executed and
delivered shall constitute an original but all such counterparts together shall
constitute one and the same instrument.

19.6

The Parties intend that this Mortgage takes effect as a deed notwithstanding the
fact that the Mortgagee may only execute It under hand.

19.7

A person who is not a party to this Mortgage or other Finance Document shall not
have any rights under the Contracts (Rights of Third Parties) Law, 2014 (the
"CRTP Law") to enforce any term of this Mortgage.

19.8

Notwithstanding any term of this Mortgage or other Finance Document, the consent
of or notice to any receiver, agent, attorney, delegate or other person who is
not a party to this Mortgage or such other Finance Document shall not be
required for any termination, rescission or agreement to any variation, waiver,
assignment, novation, release or settlement under this Mortgage or such other
Finance Document at any time.

20.

LAW AND JURISDICTION

20.1

This Mortgage shall be governed by and construed in accordance with the laws of
the Cayman Islands and the Parties hereby irrevocably submit to the
non-exclusive jurisdiction of the courts of the Cayman Islands, provided that
nothing in this clause shall affect the right of the Mortgagee to serve process
in any manner permitted by law or limit the right of the Mortgagee to take
proceedings with respect to this Mortgage against the Mortgagor in any
jurisdiction nor shall the taking of proceedings with respect to this Mortgage
in any jurisdiction preclude the Mortgagee from taking proceedings with respect
to this Mortgage in any other jurisdiction, whether concurrently or not.

14

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

IN WITNESS whereof this Deed has been executed by the Parties on the day and
year first above written.

[g20170708042018036385.jpg]

[g20170708042018046386.jpg]

 

 

15

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

TRILINC GLOBAL IMPACT FUND•AFRICA, LTD.

(THE "COMPANY")

SHARE TRANSFER CERTIFICATE

[g20170708042018058387.jpg]

1

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

SCHEDULE 2

TRILINC GLOBAL IMPACT FUND -AFRICA, LTD.

IRREVOCABLE APPOINTMENT OF PROXY AND POWER OF ATTORNEY

We, TriLinc Global Impact Fund Cayman. Ltd., hereby irrevocably appoint Micro,
Small & Medium

Enterprises Bonds S.A., Luxembourg, acting on behalf of its Compartment Series
88 as our:

1.

proxy to vote at meetings of the Shareholders of TriLinc Global Impact Fund
-Africa, Ltd. (the "Company") in respect of any existing or further shares in
the Company which may have been or may from time to time be issued and/or
registered in our name; and

2.

duly authorised representative and duly appointed attorney-in-fact to sign
resolutions in writing of the Company in respect of any existing or further
shares in the Company which may have been or may from time to time be issued
and/or registered in our name.

This proxy and this power of attorney are irrevocable by reason of being coupled
with the interest of Micro, Small & Medium Enterprises Bonds S.A., Luxembourg,
acting on behalf of its Compartment Series 88 as mortgagee of the aforesaid
shares.

[g20170708042018161388.jpg]

 

 

2

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

SCHEDULE 3

PART I

LETTER OF AUTHORISATION FROM DIRECTOR

[Date]

Micro, Small & Medium Enterprises acting on behalf or its Compartment Series 88
Bonds S.A., Luxembourg,

Dear Sirs

SHARE MORTGAGE BETWEEN TRILINC GLOBAL IMPACT FUND CAYMAN,LTO. AND MICRO, SMALL &
MEDIUM ENTERPRISES BONDS S.A.,LUXEMBOURG ACTING ON BEHALF OF ITS COMPARTMENT
SERIES 88 DATED [DATE] (THE "MORTGAGE") IN RESPECT OF SHARES IN, AMONGST
OTHERS,TRILINC GLOBAL IMPACT FUND•AFRICA,LTO. (THE "COMPANY")

I refer to the executed but undated written resolutions of all the directors of
the Company signed by me provided in accordance with the Mortgage.

I hereby authorise you to date, deliver, and give full effect to the undated
written resolutions referred to above in the event of delivery of an Enforcement
Notice (as defined in the Mortgage).

I hereby authorise you to send the dated written resolutions to the Company's
registered office.

I confirm that you may delegate the authority conferred by this letter to any of
your successors and assigns as Mortgagee in relation to the mortgage and charge
granted or to be granted over shares in the Company.

[g20170708042018190389.jpg]

1

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

SCHEDULE 4

DEED OF UNDERTAKING AND CONFIRMATION FROM EACH COMPANY TO THE MORTGAGEE

TRILINC GLOBAL IMPACT FUND - AFRICA, LTD.

[Date]

Micro, Small & Medium Enterprises Bonds S.A., Luxembourg, acting on behalf of
its Compartment Series 88 (the "Mortgagee")

Dear Sirs

TRILINC GLOBAL IMPACT FUND - AFRICA, LTD. (THE "COMPANY")

We refer to the equitable share mortgage in respect of Shares of, amongst
others, the Company dated (Date] between TriLinc Global Impact Fund Cayman, Ltd.
as mortgagor (the "Mortgagor") and the Mortgagee whereby, inter alia, the
Mortgagor granted a mortgage and charge over the Mortgaged Property in favour of
the Mortgagee (the "Mortgage").

Capitalised words and expressions used in this deed poll which are not expressly
defined herein have the meanings ascribed to them in the Mortgage.

This deed of undertaking and confirmation is given pursuant to the Mortgage.

1.

For valuable consideration receipt of which is hereby acknowledged, the Company
hereby irrevocably and unconditionally undertakes to register (and hereby
permits the Mortgagee or its nominee(s), if [it][they] have custody of the
original Register of Members to register) in the Register of Members any and all
share transfers to the Mortgagee or its nominee in respect of the Mortgaged
Shares submitted to the Company by the Mortgagee.

2.

The Company hereby confirms that it has requested its registered office provider
to make an annotation of the existence of the Mortgage and the security
interests created thereby in the original Register of Members (if it retains the
original or update its copy if it retains a copy) pursuant to the Mortgage.

3.

The Company hereby agrees to accept service of process on behalf of the
Mortgagor pursuant to the Mortgage.

4.

The Company hereby confirms that the Register of Members provided to the
Mortgagee pursuant to the Mortgage is a certified copy of the original Register
of Members and it will not redesignate or otherwise seek to recreate the
Register of Members.

THIS DEED POLL has been executed and delivered as a Deed Poll on the day and
year first above

[g20170708042018467390.jpg]

2

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

SCHEDULE 5

TRILINC GLOBAL IMPACT FUND - AFRICA, LTD

WRITTEN RESOLUTIONS OF THE DIRECTORS

OF THE COMPANY DATED [LEFT UNDATED]

 

1.

THE COMPANY

1.1

Written resolution of all the directors made pursuant to the articles of
association of the Company.

2.

SHARE TRANSFER

2.1

IT IS RESOLVED that the following transfer(s) of the shares of the Company be
approved with immediate effect:

[to be left blank]

3.

REGISTER OF MEMBERS

3.1

IT IS RESOLVED that the Register of Members of the Company be updated to record
the transfer of the shares to the transferee referred to above and the
registered office provider of the Company be hereby authorised and instructed
to:

 

(a)

update the original Register of Members if it retains the origin.al or update
its copy of the Register of Members if it retains a copy of the Register of
Members to record the transferee as the registered holder of the relevant
shares; and

 

(b)

provide a copy of the updated Register of Members to the transferee.

[g20170708042018966391.jpg]

3

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

SCHEDULE 6

FORM OF LETTER OF INSTRUCTIONS FROM EACH COMPANY TO ITS REGISTERED OFFICE

PROVIDER

TRILINC GLOBAL IMPACT FUND -AFRICA, LTD.

[Date]

Maples Corporate Services Limited

PO Box 309

Ugland House

South Church Street

George Town

Grand Cayman KY1-1104

Cayman Islands

cc: [Name and Address of Mortgagee]

Dear Sirs

TRILINC GLOBAL IMPACT FUND - AFRICA, LTD. (THE "COMPANY") -INSTRUCTIONS TO
REGISTERED OFFICE PROVIDER

We hereby notify you that pursuant to a mortgage (the "Mortgage") dated
[]between Micro, Small, & Medium Enterprises Bonds S.A., Luxembourg acting on
behalf of its Compartment Series 88 (the "Mortgagee") and TriLinc Global Impact
Fund Cayman, Ltd. as mortgagor (the "Mortgagor"), the Mortgagor has granted a
security interest in favour of the Mortgagee over shares [ ] represented by
share certificate number [ ] standing in its name on the register of members of
the Company (the "Register") and certain other shares in the Company from time
to time legally or beneficially owned by the Mortgagor in the Company and issued
in accordance with the terms of the Finance Documents (the "Shares").

We refer to the [Terms and Conditions]/[Registered Office Agreement dated [ ]
between ourselves and you] under which you provide registered office services to
the Company (the "Terms") and set out below the agreement reached between the
Company, the Mortgagor, you and the Mortgagee in relation to the Register
maintained by you pursuant to the Terms that, notwithstanding any other
provisions of the Terms:

1

You are to make an annotation of the existence of the Mortgage and the security
interests created thereby In the Register and, only upon your receipt of the
Discharge Notice (as defined below}, you shall amend such annotation to record
that the Mortgage and such security interests have been released and discharged.

2

At any time after the Mortgagee notifies you in writing that an Enforcement
Notice has been served by the Mortgagee (as defined in the Mortgage) you are
authorised and entitled to rely upon the instructions of the Mortgagee to
register the Mortgagee or its nominee (as the Mortgagee may direct) in the
Register as the registered holder of the Shares pursuant to the Mortgage
(provided that the Mortgagee delivers to you a duly completed and executed
transfer form together with the relevant share certificates in respect of the
Shares being transferred) and to otherwise comply with any directions or
instructions from the Mortgagee in relation thereto. Such authorisation and
entitlement to rely upon the instructions of the Mortgagee shall only terminate
upon your receipt of a notification in writing from the Mortgagee confirming
that the Mortgage has been discharged (such notification being the "Discharge
Notice").

3

In performing your obligations under the terms of this letter you shall be
entitled to rely upon instructions given by, or purporting to be given by, a
director or other officer or authorised signatory of the Mortgagee.

4

The Mortgagee's instructions shall prevail in all circumstances in respect of
the matters referred to in 1 and 2 above and you are entitled to comply with
such instructions of the Mortgagee.

4

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

 

5

The Company, the Mortgagor and the Mortgagee shall jointly and severally
indemnify (on a full indemnity basis) and hold harmless you, the firm of Maples
and Calder and any entities, whether partnerships, companies or otherwise, owned
or controlled by, or under common control with or affiliated with, Maples and
Calder as may be established from time to time (for themselves and on trust and
as agents for the benefit of the other persons mentioned below), their
successors and assigns and their respective directors, officers, employees,
agents and partners present and future and each of them, as the case may be,
against all liabilities, obligations losses, damages, penalties, actions,
proceedings, claims, judgements, demands, costs, expenses or disbursements of
any kind (including legal fees and expenses) whatsoever which they or any of
them may incur or be subject to in consequence of acting pursuant to any
instructions received from the Mortgagee in respect of the matters referred to
in 1 and 2 above. This indemnity provision shall survive termination of the
agreement set out in this letter.

 

6

The agreement set out in this letter shall terminate upon the earlier of the
date of (i) the Discharge Notice, (ii) termination of the Terms and (iii) you
ceasing to maintain the Register.

The Company and you hereby agree that the Terms, and all rights and obligations
of the parties thereunder, shall remain in full force and effect. The terms of
this letter shall not, except as expressly provided herein, be deemed to be
consent to any waiver or modification of any other terms or provisions of the
Terms.

The terms set out in this letter are governed by, and shall be construed in
accordance with, the laws of the Cayman Islands.

Please confirm by countersigning below that you agree to the above.

Yours faithfully

[g20170708042019353392.jpg]

 

 

5

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

 

COLUMN A

 

COLUMN B

Company

Shares and shareholding

TriLinc Global Impact Fund- Africa, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global Impact Fund -African Trade

Finance, Ltd

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global Impact Fund -African Trade

Finance II, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global Impact Fund - Asia, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global impact Fund- Asia II, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

 

TriLinc Global impact Fund- Asia Ill, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global Impact Fund -Latin America, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global Impact Fund- Latin America II, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global Impact Fund- Latin America Ill, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capjtal of the Company set out in Column A opposite as
at the date of this Mortgage.

TriLinc Global Impact Fund- Trade Finance, Ltd.

10.5 ordinary shares of US$1.00 each, represented by share certificate number
002 in the issued share capital of the Company set out in Column A opposite as
at the date of this Mortgage.

 

1

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

APPENDIX B

CALCULATION OF NET ASSET VALUE

The Net Asset Value shall be calculated in accordance with Value Measurement
("ASC 820").

ASC 820 requires enhanced disclosures about assets and liabilities that are
measured and reported at fair value. As defined in ASC 820, fair value is the
price that would be received when selling an asset or paid to transfer a
liability in an orderly transaction between market participants at the
measurement dale.

ASC 820 establishes a hierarchal disclosure framework which prioritises and
ranks the level of market price observability of inputs used in measuring
investments at fair value. Market price observability is affected by a number of
factor, including the type of investment and the characteristics specific to the
investment. Investments with readily available active quoted prices or for which
fair value can be measured from actively quoted prices generally will have a
higher degree of market price observability and a lesser degree of judgment used
in measuring fair value.

Based on the observability of the inputs used in the valuation techniques, the
Mortgagor is required to provide disclosures on fair value measurements
according to the fair value hierarchy. The fair value hierarchy ranks the
observability of the inputs used to determine fair values. Investments carried
at fair value are classified and disclosed in one of the following three
categories:

 

•

Level1 -Valuations based on unadjusted quoted prices in active markets for
identical assets or liabilities that the Company has the ability to access at
the measurement date.

 

•

Level 2 -Valuations based on inputs other than quoted prices included in Level
1. which are either directly or indirectly observable.

 

•

Level 3 - Valuations based on inputs that are unobservable and where there is
little, if any, market activity at the measurement date. The inputs for the
determination of fair value may require significant management judgment or
estimation and is based upon management's assessment of the assumptions that
market participants would use in pricing the assets or liabilities. These
investments include debt and equity investments in private companies or assets
valued using the market or income approach and may involve pricing models whose
Inputs require significant judgment or estimation because of the absence of any
meaningful current market data for identical or similar investments. The inputs
in these valuations may include, but are not limited to, capitalization and
discount rates, and earnings before interest, taxes, depreciation and
amortization ("EBITDA") multiples. The information may also include pricing
information or broker quotes that include a disclaimer that the broker would not
be held to such a price in an actual transaction. Certain investments may be
valued based upon estimated value of underlying collateral, and include
adjustments deemed necessary for estimates of costs to obtain control and
liquidate available collateral. The non-binding nature of consensus pricing
and/or quotes accompanied by disclaimer would result in classification as Level
3 information, assuming no additional corroborating evidence.

Investments for which market quotations are readily available are valued at
those quotations. Most of the Company's investments are private investments in
companies whose securities are not actively traded in the market and for which
quotations will not be available. For those investments for which market
quotations are not readily available or when such market quotations are deemed
by the Manager not to represent fair value, our board of managers has approved a
multi-step valuation process to be followed each fiscal quarter, as described
below:

 

1.

Each investment is valued by TriLinc Advisors LLC (the "Manager") in
collaboration with the relevant sub-advisor;

 

2.

For all investments with a maturity of greater than 12 months, TriLinc Global
Impact Fund LLC (the "Fund") has engaged Duff & Phelps, LLC to conduct a review
on the reasonableness of our internal estimates of fair value on each asset on a
quarterly rotating basis, with each of such investments being reviewed at least
annually, and provide an opinion that the Manager's estimate of fair value for
each investment is reasonable;

 

3.

The audit committee of the Fund's board of managers reviews and discusses the
preliminary valuation prepared by the Manager and any opinion rendered by Duff &
Phelps; and

 

4.

The Fund's board of managers discusses the valuations and determines the fair
value of each investment in the portfolio in good faith based on the input of
the Manager, Duff & Phelps and the audit committee. The Fund's board of managers
is ultimately responsible for the determination, in good faith, of the fair
value of each investment.

Determination of fair value involves subjective judgments and estimates. Below
is a description of factors that the Fund's board of managers may consider when
valuing our investments.

2

5694219.3 M5844.L07947

 

--------------------------------------------------------------------------------

 

Fixed income investments are typically valued utilizing a market approach, an
income approach, or both approaches, as appropriate. The market approach uses
prices and other relevant information generated by market transactions involving
identical or comparable assets or liabilities (including the sale of a
business). The income approach uses valuation techniques to convert future
amounts (for example, interest and principal payments) to a single present value
amount (discounted) calculated based on an appropriate discount rate. The
measurement is based on the net present value indicated by current market
expectations about those future amounts. In following these approaches, the
types of factors that the Manager may take into account in valuing the
Mortgagor's investments include, as applicable: available current market data,
including relevant and applicable market trading and transaction comparables,
applicable market yields and multiples, security covenants, call protection
provisions, information rights, the nature and realizable value of any
collateral, the borrower's ability to make payments, its earnings and discounted
cash flows, the markets in which the company does business, comparisons of
financial ratios of peer companies that are public, the principal market for the
borrower's securities and an estimate of the borrower's enterprise value, among
other factors.

Equity interests in portfolio companies for which there is no liquid public
market are valued at fair value. The Fund's board of managers, in its analysis
of fair value, may consider various factors, such as multiples of EBITDA, cash
flows, net income, revenues or in limited instances book value or liquidation
value. All of these factors may be subject to adjustments based upon the
particular circumstances of a portfolio company or our actual investment
position. For example, adjustments to EBITDA may take into account compensation
to previous owners or the effects of acquisitions, recapitalizations,
restructurings or other similar items.

The Manager may also look to private merger and acquisition statistics, public
trading multiples discounted for illiquidity and other factors, valuations
implied by third -party investments in the portfolio companies or industry
practices in determining fair value. The Manager may also consider the size and
scope of a portfolio company and its specific strengths and weaknesses, as well
as any other factors the Manager deems relevant in measuring the fair values of
our investments.

 

3

5694219.3 M5844.L07947

 